PER CURIAM.
Appellant seeks review of five post-decre-tal orders which principally concern appel-lee’s failure to satisfy his child support obligations. From the record available, we are unable to conclude that the lower court reversibly erred. We do agree, however, that the lower court’s statement in paragraph four of its order dated August 4, 1995 that “[t]he respondent is, therefore, current on his child support ...” may be misleading. The motion resulting in the August 4, 1995 order sought to determine only the arrearage for calendar year 1995, as of a certain date. The documentation contained in the record suggests an arrearage prior to 1995 may exist. We thus modify the August 4, 1995 order to clarify that the order does not foreclose any claim appellant may have to recover any *925arrearage due for a time period other than that covered by appellant’s motion.
AFFIRMED as modified.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.